DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 4-8, 16, 22 and 24-26 are rejected.
	Claims 3, 12, 17-21 and 23 are withdrawn.
	Claims 9-11 and 13-15 have been cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022, has been entered.
 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 16, 22 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 24 recite the new limitation “wherein the vessel has a height that is larger than a cross-section of the vessel” in lines 4-5 and 6-7, respectively.  It is not clear where the cross-section is with respect to a vertical/horizontal axis and/or plane.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  There is no structural relationship between the holder and the rest of the claimed elements.

	Claims 2, 4-8, 16, 22 and 25-26 are rejected due to their dependency on claims 1 and 24, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 16, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grippi et al. (US 2004/0071786) [hereinafter Grippi] in view of Antanavich et al. (US 5,585,007) [hereinafter Antanavich].
With respect to claims 1 and 24, Grippi discloses a cartridge 200, as shown in Fig. 20, having: a drum rotor (holder) (see paragraph 0137); and a container having a vessel divided into first and second compartments 204, 36, separated from each other by a filtering device 224 (liquid-permeable filter) through which liquid can permeate between the first and second compartments 204, 36 (see paragraph 0137); wherein the vessel has a height that is larger than a cross-section of the vessel (since a cross-section can be taken on a horizontal plane below the middle of the vessel); and a top wall 216 (lid), defining a top side of the vessel, the lid 216 comprising: a pierceable charging port 228 (first septum) over the first compartment 204, made of a material that is soft enough to be actuated open and closed automatically by respective insertion and withdrawal of a straight rigid first needle in a first direction providing a completely straight and unobstructed linear access pathway into the first compartment 204 (see paragraph 0135); and a wall 208, 212, 2016, 220 (laterally-oriented alignment positioning feature), as shown in Fig. 19.

With respect to the specific shape of the vessel, i.e., substantially cylindrical: Grippi discloses that the cartridge 200 may generally be the shape of a circular crown's section adapted in such a way that it can be fitted inside a drum rotor of a centrifuge, although the shape is less important than the fact it has two chambers separated by a filtering device (see paragraph 0135).  Grippi further teaches a device 252 having a substantially cylindrical shape, as shown in Fig. 21.  It would have been obvious to one of ordinary skill in the art to provide the vessel disclosed by Grippi having a substantially cylindrical shape, as claimed by applicant, since Grippi already suggests that the shape of the vessel is not important (see paragraph 0135) and since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).
With respect to the second septum over the second compartment, made of a material that is soft enough to be actuated open and closed automatically by respective insertion and withdrawal of a straight rigid second needle in a second direction providing a completely straight and unobstructed linear access pathway into the second compartment: Antanavich discloses a cartridge 1, as shown in Fig. 6, having an inlet (first opening) (see col. 12, lines 53-60) being closed by a septum 5 (see col. 16, lines 

With respect to claims 2 and 25, Grippi discloses wherein the filter 224 is arranged in such that the first compartment 204 and the second compartment 36 are each delimited by a portion of the vessel, by a portion of the lid 216, and by the filter 224, as shown in Fig. 20.

	With respect to claim 4, Antanavich teaches the use of membranes for a filtration process (see col. 25, lines 19-24), and it would have been obvious to use a membrane, as taught by Antanavich, as the filter disclosed by Grippi, in order to filter blood.

With respect to claim 5, Grippi discloses wherein the filter 224 comprises pores having a diameter of at least 0.02 µm and no more than 10 µm (see paragraph 0135).



	With respect to claim 7, Grippi discloses wherein the vessel is configured to be closed by the lid 216, as shown in Fig. 20.

With respect to claim 8, Grippi as modified by Antanavich lacks wherein the vessel or the lid comprise a thermoplastic synthetic material.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable material, and since one of ordinary skill would recognize to choose a desired material according to a desired application, and a thermoplastic synthetic material is common in the art (see MPEP 2144.07 which states as obvious “The selection of a known material based on its 

With respect to claim 16, the recitation “wherein a first opening in the lid or a second opening in the lid is suitable for treating a suspension present in the interior space by way of ultra-sound”, has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Grippi as modified by Antanavich teaches the claimed structure and therefore, is capable of performing the intended use.  


Allowable Subject Matter
Claims 22 and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: Claims 22 and 26 would be allowed because the prior art of record does not show or suggest a container wherein the laterally-oriented rotational alignment positioning feature aligns the first access pathway with the first compartment and aligns the second access pathway with the second compartment and is further configured to .


Response to Arguments
	In response to applicant’s argument that Grippi and Antanavich lacks the ne limitations added to claim 1: This argument is not persuasive.  Grippi as modified by Antanavich teaches the limitations of claim 1, as stated above.  
	In response to applicant’s argument that Grippi and Antanavich lacks the limitations of claims 22 and 26: This argument is persuasive.  Claims 22 and 26 have been indicated allowable, as stated above.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778